Citation Nr: 1103594	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a left hand 
neurological disorder, to include numbness of the fingers.

4.  Entitlement to service connection for a right foot 
neurological disorder, to include numbness of the big toe.

5.  Entitlement to service connection for a respiratory disorder, 
to include chronic cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2000 
and from November 2002 to October 2003.  The Veteran also had 
additional service in the Army National Guard of Kansas from 
September 1998 to September 2006, including periods of active and 
inactive duty for training.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for a left knee disorder and 
a left shoulder disorder.  The Veteran's service treatment 
records include complaints and diagnoses of both disorders.  
Specifically, in a December 2002 service treatment report, the 
Veteran complained of a left knee injury the previous day.  After 
physical examination, the assessment was left knee sprain.  In 
addition, an August 2004 medical examination gave a diagnosis of 
rotator cuff strain of the left shoulder.  The post-service 
medical evidence of record includes numerous complaints, 
treatments, and diagnoses of left knee and left shoulder 
disorders.  The Veteran also reports continuity of symptomatology 
between the in-service injuries and the current diagnoses.  
Accordingly, there is medical evidence of record of in-service 
left knee and left shoulder injuries, a current diagnosis of left 
knee and left shoulder disorders, and evidence that the Veteran 
has experienced continuity of symptomatology between the 
in-service injuries and the current diagnoses.  The Veteran has 
never been provided with a VA medical examination with regard to 
his left knee claim.  While the Veteran was provided with a VA 
medical examination with regard to his left shoulder claim in 
January 2008, no etiological opinion was provided.   As such, a 
medical examination is in order to determine the etiology of the 
Veteran's currently diagnosed left knee and left shoulder 
disorders.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran also seeks service connection for a left hand 
neurological disorder, a right foot neurological disorder, and a 
respiratory disorder.  The Veteran's service treatment records 
include reports of a chronic cough on medical records dated in 
March 2003, August 2003, September 2003, and August 2004.  In 
addition, on a September 2003 post-deployment health assessment, 
the Veteran reported that he previously experienced, and 
continued to experience, numbness or tingling in the hands or 
feet.  While there is no post-service medical evidence of a left 
hand neurological disorder, a right foot neurological disorder, 
or a respiratory disorder, the Veteran's lay testimony is 
competent to report the existence of numbness and coughing.  See 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding 
that, "[a]s a layperson, an appellant is competent to provide 
information regarding visible, or otherwise observable, symptoms 
of disability").  Accordingly, there is medical evidence of 
record of in-service complaints consistent with a left hand 
neurological disorder, a right foot neurological disorder, and a 
respiratory disorder, as well as competent post-service lay 
evidence that those symptoms continue to exist.  The Veteran has 
never been provided with a VA medical examination with regard to 
his left hand neurological disorder, right foot neurological 
disorder, and respiratory disorder claims.  As such, medical 
examinations are in order to determine the existence and etiology 
of any left hand neurological disorder, right foot neurological 
disorder, and respiratory disorder.  38 C.F.R. §§ 3.159, 3.326; 
see Littke, 1 Vet. App. at 93.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded the 
appropriate VA examinations required to 
determine the existence and etiology of 
any left knee, left shoulder, left hand 
neurological, right foot neurological, and 
respiratory disorders found.  The claims 
file must be provided to and reviewed by 
the examiner(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make these determinations 
must be conducted.  Following a review of 
the service and post-service medical 
records, the examiner(s) must state 
whether any currently diagnosed left knee, 
left shoulder, left hand neurological, 
right foot neurological, and respiratory 
disorders are related to military service.  
Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner(s) must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for all VA 
examinations scheduled, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).



